Dismissed and Memorandum Opinion filed September 30, 2004








Dismissed and Memorandum Opinion filed September 30,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00740-CR
____________
 
WOODROW MILLER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
230th District Court
Harris County, Texas
Trial Court Cause No.
876,249
 

 
M E M O R A N D U M   O P I N I O N
Appellant pled nolo contendere to the offense of indecency
with a child.  In accordance with the
plea bargain, appellant was placed on seven years= deferred adjudication probation on
May 20, 2002.  On June 19, 2002, appellant
filed a notice of appeal from the May 20, 2002, order.  On June 27, 2002, appellant filed a motion to
withdraw the notice of appeal; however, this motion was filed in the trial
court.  The trial court granted this
motion by order dated June 27, 2002.  On
July 8, 2004, the State moved to adjudicate guilt.   




The record was filed in this court on August 3, 2004.[1]  Because the appellate court has jurisdiction
once a notice of appeal is filed, In re Washington, 7 S.W.3d 181, 182
(Tex. App.BHouston [1st Dist.] 1999, orig.
proceeding), the motion to withdraw the notice of appeal should have been filed
in the appellate court.  Once the motion
was erroneously filed in the trial court, it should have been forwarded to this
court for ruling.  Nonetheless, we find
there is good cause to consider it now.  
The motion to withdraw the notice of appeal was personally
signed by appellant.  See Tex. R. App. P. 42.2.  Because this Court has not delivered an
opinion, we grant appellant=s motion.  
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered
and Memorandum Opinion filed September 30, 2004.
Panel consists of
Justices Anderson, Hudson, and Frost.
Do not publish C Tex.
R. App. P. 47.2(b).
 




[1]  The District
Clerk did not forward the appeal because the trial court had granted the motion
to withdraw the notice of appeal.  In
June 2004, appellant filed an application for writ of mandamus, claiming the
District Clerk had violated a mandatory duty to forward the notice of
appeal.  A panel of this court granted
relief on July 29, 2004.  The record was
subsequently forwarded to this court.